Citation Nr: 1419997	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from September 1989 to September 1993, February 2001 to October 2001, January 2005 to May 2006, and April 2009 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This matter was previously before the Board in April 2011 at which time it was remanded for additional development.  It is now returned to the Board.

The issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of a neck injury has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in such files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

It does not appear that VA has made all appropriate attempts to associate the Veteran's service treatment and personnel records with the claims file.  While there are service treatment and personnel records on file, it appears that they were all provided by the Veteran.  Likewise, none of the records are contained in a service department envelope.  

In May 2010, the Veteran's service representative requested records from the Veteran's National Guard unit.  The period January 4, 2005, to May 2006 was provided.  In May 2010, the Department of the Army indicated that no records were available for personnel who were in the Georgia Army National Guard in 2006.  This request, however, does not request records from any other period of service, to include his period of active service from April 2009 to May 2010.  

There is no indication that VA has made appropriate requests to ensure that the entirety of the Veteran's service treatment and personnel records have been associated with the claims folder.  An August 2010 VA Personnel Information Exchange System (PIES) request reflects that all service treatment records have been associated with the claims file, other than from his first period of service.  However, it is not clear that all service treatment and personnel records have been requested from all appropriate sources, to include the National Personnel Records Center (NPRC).  

In April 2011, the Veteran underwent a VA examination with a nurse practitioner pertaining to his claimed low back disability.  The examiner provided a positive etiological opinion based on review of the claims file and examination of the Veteran.  Thereafter, the agency of original jurisdiction requested an addendum opinion in light of the examiner's comment pertaining to a cervical spine x-ray finding.  It is not clear from the September 2011 addendum report whether the examiner provided a summary of prior imaging reports and then provided a negative etiological opinion, or whether the agency of original jurisdiction  summarized the prior imaging reports and then requested another opinion.  
As it is not possible to determine whether VA attempted to provide the examiner with 'corrective comments' or attempted to improperly influence the examiner, remand is necessary to afford the Veteran a new VA examination with regard to the nature and etiology of his low back disability.  In this regard, it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his back disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction shall contact the NPRC and the Department of the Army, and any other appropriate repositories, to request the entirety of the Veteran's service treatment and personnel records for all of his periods of service.  All such efforts to obtain such records should be documented.  

VA will make as many requests as are necessary to obtain the records unless VA concludes that no further efforts are required due to the fact that the records do not exist or that further efforts to obtain them would be futile.  In this case, provide the Veteran with appropriate notice that such records have not been able to be obtained.  

2.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment for his low back disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.
3.  AFTER all outstanding treatment records have been associated with the claims file, the agency of original jurisdiction shall schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of his claimed low back disability.  Appropriate testing should be conducted.  After review of the claims file, the examiner shall opine as to whether it is at least as likely as not that a low back disability is due to service or any incident therein.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The absence of evidence of treatment for a low back disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
5.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



